Alvey, C. J.,
delivered the opinion of the Court.
This action was brought by the appellee to recover of the appellant for services and attention rendered to the appellant’s testatrix in her life-time, as nurse. It appears that the testatrix was an invalid for several years immediately preceding her death, and part of the time quite helpless, being dependent upon the assistance of others for all her movements. She was an unmarried lady, and she boarded with her sister, the mother of the appellee, from the year 1866 to the time of her death in January, 1891. The appellee had, prior to 1886, lived with relations of hers in Frederick County, but in the last mentioned year she returned to her mother’s home in Montgomery County, and there finding her aunt sick and needing special care and attention, she became her nurse and assistant; and her claim for such services, at the rates charged in the bill of particulars, amounted to $1,368; and she recovered to the extent of $1,050. The defences interposed were, never promised or never indebted as alleged, payment, and the bar of the Statute of Limitations.
The case is jmesented here upon the rulings of the Court below with respect to the prayers of the respective parties offered for instructions to the jury.
The case appears to have been fully and fairly submitted to the jury, by whom all the facts of the case have been considered, and a conclusion drawn therefrom in *444favor of the appellee. We are not called upon or authorized to review the facts of the case, farther than to see that there was evidence upon which prayers could he based. We can only determine whether the rulings upon the prayers, presenting propositions of law; are correct or not, when examined in reference to the evidence before the jury.
If the work and services rendered were merely gratuitous, and performed for the testatrix with no view of compensation therefor, of course, there could he no legal demand, and no right to recover for such services. But, in the absence of an express contract, the relation of the parties in this case does not repel an implied contract to pay for valuable services rendered to and accepted by the testatrix, if it he not affirmatively shown that such services were intended to he gratuitous. It is not to he inferred, simply from the relation that existed in this case between the parties, that the services were intended to he gratuitous, and were rendered with no view of compensation. Nor is there any evidence in the case to show that the contract for hoarding in the house of the mother of the appellee, included the compensation to a nurse to the invalid hoarder, who required special and particular care and attention in her infirm and dependent condition of health. The question of the implied obligation to pay for the services rendered depended entirely upon the consideration of all the circumstances of the case.
The two prayers offered by the appellee were’granted, and we think there was no substantial error in this ruling of the Court. The first of these prayers was based upon what was ruled in the case of Bantz, Ex’r vs. Bantz, et al., 52 Md., 693; and the second related to the Statute of Limitations as applied to the facts of this case.
It is true, the first of these prayers is not critically accurate; but we think its meaning is sufficiently clear to avoid misleading the jury. It says that if certain *445facts were found to exist then the jury might find an implied promise; and without saying, that if they should so final, the plaintiff would he entitled to recover, the prayer simply proceeds to declare, “and the plaintiff is entitled to recover what the jury may believe from the evidence such services were worth. ” There was no exception taken to the form of the prayer, and we do not think the verbal omission or inaccuracy was calculated to mislead. The instruction was almost literally copied from that given in the case of Guild vs. Guild, 15 Pick., 129, and which was quoted and approved in the case of Bantz vs. Bantz, supra.
The second prayer of the appellee granted by the Court, when read in connection with the twelfth prayer of the appellant, also granted, fully instructed the jury upon the subject of the bar of the Statute of Limitations; and the appellant was thereby given the full benefit of that defence before the jury.
The first, second, third and fourth prayers of the appellant were conceded by the appellee; and the ninth, tenth, and twelfth prayers of the appellant were granted by the Court; and the others were rejected.
With respect to the rejected prayers we discover no error. Prayers must he granted with reference to the evidence in the case. Mere speculative propositions as to matter of fact should not be allowed to be submitted to the jury, because, if for no other reason, they tend to mislead. The isolated facts stated in the fifth prayer, would have submitted the case to the jury without reference to all the circumstances of the case, and therefore excluded other facts than those referred to in the prayer; and there was no sufficient evidence upon which to base the hypotheses of the sixth and seventh prayers of the appellant; and there is nothing in the case to justify the submission to the jury of any such question as that embodied in the eighth prayer of the appellant. Nor is *446there anything in the case to justify the form, of the eleventh prayer' of the appellant — that prayer fixing no definite time of the making of the statement of the deceased referred to, and excluding all other acknowledgments of the claim. The prayer in its generality was well calculated to mislead, and therefore properly rejected. In the prayers granted at the instance of the appellant, the latter would appear to have obtained instructions that fully embraced and secured to him, for the consideration of the jury, the benefit of the entire defence made to the action by the evidence. The judgment must therefore be affirmed.
(Decided 7th December, 1892.)

Judgment affirmed.